     Case 2:20-cv-00304-KJM-KJN Document 30 Filed 12/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   Dexter L. Griffin,                                     No. 2:20-cv-0304-KJM-KJN P
12                             Petitioner,                  ORDER
13           v.
14
     Brandon Price,
15
                               Respondent.
16

17          Judgment was entered in this habeas corpus action in August after the court adopted the

18   Magistrate Judge’s findings and recommendations. See F&Rs, ECF No. 24; Order, ECF No. 27;

19   Judgment, ECF No. 28. Later the same month, Mr. Griffin filed a letter addressed to the Clerk’s
20   Office, which the court construes as a motion for relief from judgment under Rule 59(e). See

21   ECF No. 29.

22          Rule 59(e) offers an “extraordinary remedy, to be used sparingly in the interests of finality

23   and conservation of judicial resources.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890

24   (9th Cir. 2000) (citation omitted). A district court may grant a Rule 59(e) motion if it “is

25   presented with newly discovered evidence, committed clear error, or if there is an intervening

26   change in the controlling law.” McDowell v. Calderon, 197 F.3d 1253, 1255 (9th Cir. 1999) (en

27   banc) (emphasis omitted) (quoting 389 Orange St. Partners v. Arnold, 179 F.3d 656, 665 (9th

28   Cir. 1999)). “A Rule 59(e) motion may not be used to raise arguments or present evidence for the

                                                      1
     Case 2:20-cv-00304-KJM-KJN Document 30 Filed 12/29/20 Page 2 of 2


1    first time when they could reasonably have been raised or presented earlier in the litigation.”

2    Kona, 229 F.3d at 890 (emphasis omitted).

3            Mr. Griffin lists several legal authorities, which he describes as “New Facts,” and he

4    attaches copies of several cases. See, e.g., Mot. at 2, 57–69 (citing and attaching People v.

5    Costello, No. D029126 (Cal. Ct. App. 4th Div. July 31, 1998)). These decisions do not identify

6    new evidence relevant to Mr. Griffin’s petition, demonstrate an intervening change in the law,

7    establish clear error, or show a “manifest injustice.” Mr. Griffin could have presented these

8    authorities earlier in the litigation.

9            The motion for reconsideration is denied. The court will disregard similar filings in the
10   future. This order resolves ECF No. 29.

11           IT IS SO ORDERED.

12    DATED: December 28, 2020.




                                                      2
